Title: To Thomas Jefferson from Gouverneur Morris, 30 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 30 August 1792.

My last (No. 8) was of the twenty second Instant. In No. 6 I mention’d to you that I had not been able to adjust with the Minister of foreign Affairs the Rate of Exchange which should govern the Payments made and making in America on Account of our Debt to France. And that I had not been able to see the Minister of Marine to adjust with him the Sums which the Assembly had determind to apply out of that Debt to the Use of St. Domingue. You will have seen by my Correspondence with the Commissioners of the Treasury that the last Payment of Six Millions will nearly ballance the Account according even to their Statement of it over and above the 400000 Dollars which are to be paid at Philadelphia during the current Year.
 A few Days since Mr. Monge the present Minister of the Marine desir’d an Interview and at our Meeting presented me a regular Contract for Payment of 800000 Dollars as being Equivalent to the 4,000,000₶ of livres which the Assembly had appropriated as abovemention’d. I will not trouble you with the Conversation because it ended in a Request on his Part to meet Mr. Lebrun the Minister of foreign Affairs and Mr. Claviere the Minister of public Contributions. This Meeting took Place Yesterday by their Appointment. The same Form of Agreement was again produc’d and Mr. Claviere who was principal Spokesman mentioned my signing it as a Thing of Course. I told him that I had been authorizd to settle with the late Government the Exchange of one Half of that Sum already paid and paying on this very Account. He spoke of such Settlement as the easiest Thing in the World and advancd on the Subject exactly  those Principles which Mr. Short had refusd to be govern’d by; and rejected as visionary those which Mr. Short had stated as just, and which I think are reasonable and right. The great object however was to get the Money, and Congress was to fix the Exchange. I told them (which is very true) that I felt a very sincere Desire to furnish Aid to that unhappy Colony and had done every thing in my Power to comply with the Wish of the Legislature in that Respect but in Vain. That at last our Bankers in Holland being extremely anxious to discharge themselves of the large Sums which had for Months been lying in their Hands, their own Commissaries of the Treasury being also desirous to receive, Mr. Short (to whom the Management of that Business had been committed by the United States) being also solicitous that the Payments should be made, I had desird him to place in the Hands of the Bankers named by the Commissaries an Equivalent of 6000000 of livres by which Means the Installments of our Debt already due were overpaid. That of Course any Advances now made must be on Account of those Installments which are to become due hereafter. That I have no Instructions respecting them, for Reasons I had already assign’d, and that of consequences if I should enter into the Agreement they wish’d I should probably be blamed for exceeding the Line prescribd to me. That there remain’d however another Point worthy of their Attention which was that my Agreement would be in itself void because I had no Powers to treat with the present Government. It follow’d therefore that the Ministers of the United States would feel themselves as much at Liberty as if Nothing had been done and act according to their own Ideas of the Object distinctly from my Engagements; that it would be equally usefully to them, and more proper in me, to state the Whole Matter to you in the first Instance, and that I would add my earnest Request to make the desired Payment. This however did not at all suit their Ideas. Mr. Claviere made many Observations on the Nature of our Debt and the Manner in which it had accrued. He said that the United States would certainly act in a different Manner towards the present Government than the Monarchs of Europe did. That it was impossible I should have any Difficulty if I inclin’d to do what they ask’d, and then concluded by asking me peremptorily whether I would or would not. His Language and Manner was such as naturally to excite some little Indignation, and altho I could pardon much to a Man whose Stockjobbing Life had not much qualified him for a Station in which Delicacy of Manner and Expression are almost essential; Yet I could not submit to an Indignity in my Person towards the Country I represent. I told him therefore  that I did not understand what he meant to say. My Countenance I believe spoke the Rest of my Sentiment and led him to say in Explanation that it was necessary for them to have some positive Engagement because otherwise they must make provision for the Service from another Source, and then he again exprest his Conviction that the United States would recognize them; and at any Rate would not disavow the Engagements which I might make. I told him that it was not proper for me (a Servant) to pretend to decide on what would be the Opinion of my Masters. That I should wait their Orders, and obey them when receiv’d. That the present Government might collect my Sentiments from my Conduct. That I could not possibly take on me to judge Questions of such Magnitude. That I would do every thing I could with Propriety: and again repeated my Offer which they would not listen to, and I left them not a little displeasd if I may judge from Appearances by no Means equivocal.
The Dutch Embassador, who din’d with me, told me that he had receiv’d his Orders, and should ask for Passports this day. The British Embassador went off two Days ago and Mr. Lindsay their Minister intends going Tomorrow. He offers to take my Letters to Mr. Pinkney to whom I shall enclose this to be forwarded to you.
Last Evening between ten and eleven I receivd a Visit from some Commissaires de Section who came in Consequence of a Denunciation made by some Blockhead or Rascal that I had Arms conceald in my House. I made them sensible of the Impropriety of their Conduct, told them that I had no Arms and that if I had they should not touch one of them. That in such Case they must apply to me thro their Minister of foreign Affairs and ask me to cede them. I insisted that the Man who had presum’d to make this Denunciation should be seiz’d, and then I would demonstrate the Falsehood that he might be punish’d. The Scene finish’d by Apologies on their Part. Last Night there was a general Visit and Search throughout the Town for Arms, and I presume for Persons also. It still continues. Between nine and ten the Commissary call’d on me with many Apologies, and took a Note of my Reply, so that we met and parted good friends.
You will see by all this my dear Sir that I have sufficient Cause to take Offence and depart if I were so inclin’d, but I will stay if possible so as to preserve to you the most perfect Liberty of Action. I do not indeed feel offended at what is done by the People, because they cannot be suppos’d to understand the Law of Nations, and because they are in a State of Fury which is inconceivable and which leaves them liable to all Impressions and renders them capable of all Excesses. I shall endeavor nevertheless to preserve the proper Firmness and let what  will happen. I hope that tho my Friends should have Occasion to lament my Fate, they will never be oblig’d to blush for my Conduct. I am ever my dear Sir very truly yours

Gouv Morris

